Title: To Benjamin Franklin from ——— Hellfriedt, 11 February 1778: résumé
From: Hellfriedt, ——
To: Franklin, Benjamin


<Marseilles, February 11, 1778, in English: Letters from unknown persons must arouse your skepticism; please inquire about me, therefore, from the bearer. I have commercial proposals of great importance to lay before you in person, and am ready to come to Paris as agent for a powerful merchant in Denmark, who has at his disposal a secure harbour, storehouses, and the other facilities needed for carrying on trade with America; more I dare not say until we meet. I am writing in English to conceal my message from any one who might see it despite my precautions, and I must insist on the most absolute secrecy.>
